Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/894,857 filed on June 7, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on June 14, 2019 (Japan 2019-110953).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted on June 7, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated June 7, 2020 and October 6, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11 of co-pending Application No. 16/894,863 (reference application), in view of Sakae et al. USPGPub 2020/0292841 (hereafter Sakae). Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below:
Instant Application: 16/894,857
Co-pending Application: 16/894,863
Sakae or explanation as needed
1. An optical unit with a shake correction function comprising:

a movable body comprising a lens;

a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;

a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and

a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;

wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis.
1. An optical unit with a shake correction function comprising:

a movable body comprising a lens;

a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;

a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and

a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;












































Co-pending claim 1 teaches the instant claim except for “wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis.”

Sakae teaches An optical unit (imaging apparatus 100) with a shake correction function (paragraph [0008]: “the functionality of image stabilization”) comprising:
a movable body (movable body 3) comprising a lens (second lens group 37);
a turning support mechanism (roll operation portion 15); 
a gimbal mechanism (main operation portion 14);
a fixed body (fixed body 2) 

Sakae further teaches 
“wherein the shake correction magnetic drive mechanism (pitch magnets 25X, yaw magnets 25Y, pitch coils 10X and yaw coils 10Y) and the rolling correction magnetic drive mechanism (second coils 44 and second magnet 26) are arranged in a circumferential direction around the optical axis (See positions of 25X, 25Y, 10X, 10Y, 44 and 26 in Fig. 3. All of which are arranged in a circumferential direction around the optical axis).”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the shake correction magnetic drive mechanism and the roll correction magnetic drive mechanism circumferentially around the optical axis as taught by Sakae, because doing so allows the drive mechanisms to surround the movable lens which resides on the optical axis. 
2. The optical unit with a shake correction function according to claim 1, wherein the turning support mechanism comprises:

a plate roll which is fixed to the movable body;

a plate holder comprising a facing part which faces the plate roll in a direction of the optical axis; and

a turning mechanism which is provided between the plate roll and

the facing part and is structured so that the plate roll is turnable with respect to the plate holder, and

the plate holder is supported by the gimbal mechanism in a state that the plate holder is turnable around the first axis.
1. wherein the turning support mechanism comprises:



a plate roll which is fixed to the movable body;

a plate holder comprising a facing part which faces the plate roll in a direction of the optical axis; and

a turning mechanism which is provided between the plate roll and 

the facing part and is structured so that the plate roll is turnable with respect to the plate holder; and

wherein the gimbal mechanism turnably supports the plate holder around the first axis.

3. The optical unit with a shake correction function according to claim 2, 

wherein when one side in the direction of the optical axis is defined as a first direction and an other side in the direction of the optical axis is defined as a second direction, 







the movable body comprises a movable body main body part and a movable body protruded part which is protruded in the second direction from the movable body main body part, 




the lens is accommodated in the movable body protruded part, 

the plate roll comprises a plate roll ring-shaped part which surrounds the movable body protruded part, and

the plate holder comprises a plate holder ring-shaped part as the facing part which surrounds the movable body protruded part.
3. The optical unit with a shake correction function according to claim 2, 

wherein the movable body comprises an imaging element which is disposed on one side in a direction of the optical axis of the lens, and
when a side where the imaging element is located in the direction of the optical axis is defined as a first direction, and a side where the lens is located is defined as a second direction,

4. The optical unit with a shake correction function according to claim 3, wherein the movable body comprises a movable body main body part and a movable body protruded part which is protruded in the second direction from the movable body main body part, 

the lens is accommodated in the movable body protruded part,…

the plate roll comprises a plate roll ring-shaped part surrounding the movable body protruded part …

the plate holder comprises:
a plate holder ring-shaped part surrounding the movable body protruded part … the plate holder ring-shaped part is the facing part

4. The optical unit with a shake correction function according to claim 3, wherein the turning mechanism comprises 


a plurality of spherical bodies which are capable of rolling in a state that the spherical bodies are brought into contact with the plate roll ring-shaped part and the plate holder ring-shaped part.
11. The optical unit with a shake correction function according to claim 4, wherein the turning mechanism comprises:

a plurality of spherical bodies which are capable of rolling in a state that the plurality of the spherical bodies is brought into contact with the plate roll ring-shaped part and the plate holder ring-shaped part;

7. The optical unit with a shake correction function according to claim 3, wherein the gimbal mechanism comprises 

a gimbal frame and a first connection mechanism which turnably connects the plate holder with the gimbal frame around the first axis, 








the gimbal frame comprises:
a gimbal frame main body part which is located in the second direction with respect to the turning support mechanism; and




a pair of first gimbal frame extended parts which are protruded from the gimbal frame main body part to both sides in a direction of the first axis and are extended in the first direction, 

the plate holder comprises 

a pair of plate holder extended parts which are protruded from the plate holder ring-shaped part to both sides in the direction of the first axis and are extended in the first direction, 

the pair of the first gimbal frame extended parts is located on an outer peripheral side with respect to the movable body, 

each of the pair of the plate holder extended parts is located between each of the pair of the first gimbal frame extended parts and the movable body, and


the first connection mechanism comprises:

a first support member which is protruded from each of the pair of the first gimbal frame extended parts to a side of the movable body on the first axis; and











a first concave curved face which is provided in each of the pair of the plate holder extended parts and is brought into contact with a tip end of the first support member.
2. The optical unit with a shake correction function according to claim 1, wherein the gimbal mechanism comprises 

a gimbal frame and a first connection mechanism which turnably connects the plate holder with the gimbal frame, and 








3. the gimbal frame comprises:
a gimbal frame main body part which is located in the second direction with respect to the plate holder; and





a pair of first gimbal frame extended parts which are protruded from the gimbal frame main body part toward both sides in a direction of the first axis and are extended in the first direction, 

4. the plate holder comprises: …
a pair of plate holder extended parts which are protruded from the plate holder ring-shaped part toward both sides in the direction of the first axis and are extended in the first direction,

3. the pair of the first gimbal frame extended parts is located on an outer peripheral side with respect to the plate holder, 

4. a plate holder ring-shaped part surrounding the movable body protruded part between the gimbal frame main body part and the movable body main body part in the direction of the optical axis

2. the first connection mechanism comprises:

a first support member which is protruded from the gimbal frame to a side of the plate holder on the first axis; and

6. a gimbal frame extended part through-hole which penetrates through the first gimbal frame extended part in the direction of the first axis;… the first support member is held by the support member fixing tube part and is protruded from the first gimbal frame extended part.


a first concave curved face which is provided in the plate holder and is turnably brought into contact with a tip end of the first support member.
4. each of the pair of plate holder extended parts comprises the first concave curved face






There is a turnable connection mechanism, thus it is turnable about either the first axis or the second axis. Thus there are only two solutions to choose between, and one of ordinary skill in the art could have chosen either one with a reasonable expectation of success, thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the first axis.

the turning support mechanism is between the plate holder and the plate roll, thus the gimbal frame main body part being located in the second direction with respect to the plate holder is also located in the second direction with respect to the turning support mechanism.






















If it is located on an outer peripheral side with respect to the plate holder, then it is also on an outer peripheral side with respect to the movable body.

















8. The optical unit with a shake correction function according to claim 7,

wherein the gimbal mechanism comprises a second connection mechanism which turnably connects the gimbal frame with the fixed body around the second axis, 

the gimbal frame comprises a pair of second gimbal frame extended parts which are protruded from the gimbal frame main body part to both sides in a direction of the second axis and are extended in the first direction, 

the fixed body comprises a frame part which surrounds the movable body, the turning support mechanism and the gimbal frame from an outer peripheral side, and

the second connection mechanism comprises:

a second support member which is protruded from each of diagonal portions in the direction of the second axis of the frame part toward a side of the gimbal frame on the second axis; and

a second concave curved face which is provided in each of the pair of the second gimbal frame extended parts and is brought into contact with a tip end of the second support member.
7. The optical unit with a shake correction function according to claim 6, 

wherein the gimbal mechanism comprises a second connection mechanism which turnably connects the gimbal frame with the fixed body around the second axis, 

the gimbal frame comprises a pair of second gimbal frame extended parts which are protruded from the gimbal frame main body part to both sides in a direction of the second axis and are extended in the first direction, 

the fixed body comprises a frame part which surrounds the movable body, the plate holder and the gimbal frame from an outer peripheral side, 


the second connection mechanism comprises:

a second support member which is protruded to a side of the gimbal
frame on the second axis from each of diagonal portions of the frame part in a direction of the second axis; and

a second concave curved face which is provided in each of the pair of the second gimbal frame extended parts and is brought into contact with a tip end of the second support member.
























If the fixed body surrounds the plate holder from an outer peripheral side, then it also surrounds the turning support mechanism from an outer peripheral side.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of copending Application No. 16/988,999 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below.
Instant Application: 16/894,857
Co-pending Application: 16/988,999
Explanation as needed
1. An optical unit with a shake correction function comprising:

a movable body comprising a lens;

a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;

a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and

a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;

wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis.
1. An optical unit with a shake correction function, comprising:

a movable body including a lens;

a rotation support structure to support the movable body rotatably around an optical axis of the lens;


a gimbal structure to support the rotation support structure rotatably around a first axis intersecting with the optical axis and rotatably around a second axis intersecting with the optical axis and the first axis;


a securing body to support the movable body via the gimbal structure and the rotation support structure;


a shake-correction magnetic drive structure to rotate the movable body around the first axis and the second axis; and

a rolling-correction magnetic drive structure to rotate the movable body around the optical axis, …

the shake-correction magnet and the rolling-correction magnet are arranged in a circumferential direction around the optical axis,







Rotation and rotatably are synonyms of turning and turnably.




Rotatably and turnably are synonyms.










The securing body is a fixed body in that it secures and supports the movable body in the claimed manner.



Rotate and turn are synonyms.





Rotate and turn are synonyms.




2. The optical unit with a shake correction function according to claim 1, 

wherein the turning support mechanism comprises:

a plate roll which is fixed to the movable body;

a plate holder comprising a facing part which faces the plate roll in a direction of the optical axis; and


































a turning mechanism which is provided between the plate roll and the facing part and is structured so that the plate roll is turnable with respect to the plate holder, and

the plate holder is supported by the gimbal mechanism in a state that the plate holder is turnable around the first axis.




1. wherein the rotation support structure includes:

a plate roll secured to the movable body;

a plate holder including a facing portion facing the plate roll; and



































a rotation structure to allow rotation of the plate roll and the plate holder,




7. the gimbal structure includes: … a first coupling structure to couple the plate holder and the gimbal frame rotatably around the first axis










See MPEP §2143(I)(E).
(1) There is an art-recognized problem of how to rotate the movable body about the optical axis. (2) There are only two directions in which the plate roll and the plate holder could face one another, in a radial direction or in an optical axis direction. (3) One of ordinary skill in the art could have chosed either of these potential solutions with a reasonable expectation of success and (4) co-pending claim 1 teaches the instant application claim 1 except for the plate roll and plate holder facing one another in the optical axis direction.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the plate roll and plate holder facing one another in the optical axis direction, because there are only two directions in which they could face one another, and it has been held that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.







The plate holder is coupled by the first coupling structure to the gimbal frame to be rotatable around the first axis, thus the gimbal structure turnably supports the plate holder.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/894,855 (reference application) in view of Sakae et al. USPGPub 2020/0292841 (hereafter Sakae). Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below:
Instant Application: 16/894,857
Co-pending Application: 16/894,855
Sakae or Explanation as needed
1. An optical unit with a shake correction function comprising:

a movable body comprising a lens;

a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;

a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and

a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;

wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis.

1. An optical unit with a shake correction function comprising:

a movable body comprising a lens;

a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;

a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and

a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;







































Co-pending claim 1 teaches the instant claim except for “wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis.”

Sakae teaches An optical unit (imaging apparatus 100) with a shake correction function (paragraph [0008]: “the functionality of image stabilization”) comprising:
a movable body (movable body 3) comprising a lens (second lens group 37);
a turning support mechanism (roll operation portion 15); 
a gimbal mechanism (main operation portion 14);
a fixed body (fixed body 2) 

Sakae further teaches 
“wherein the shake correction magnetic drive mechanism (pitch magnets 25X, yaw magnets 25Y, pitch coils 10X and yaw coils 10Y) and the rolling correction magnetic drive mechanism (second coils 44 and second magnet 26) are arranged in a circumferential direction around the optical axis (See positions of 25X, 25Y, 10X, 10Y, 44 and 26 in Fig. 3. All of which are arranged in a circumferential direction around the optical axis).”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the shake correction magnetic drive mechanism and the roll correction magnetic drive mechanism circumferentially around the optical axis as taught by Sakae, because doing so allows the drive mechanisms to surround the movable lens which resides on the optical axis.
2. The optical unit with a shake correction function according to claim 1, wherein the turning support mechanism comprises:

a plate roll which is fixed to the movable body;

a plate holder comprising a facing part which faces the plate roll in a direction of the optical axis; and

a turning mechanism which is provided between the plate roll and the facing part and is structured so that the plate roll is turnable with respect to the plate holder, and


the plate holder is supported by the gimbal mechanism in a state that the plate holder is turnable around the first axis.


1. wherein the turning support mechanism comprises:

a plate roll which is fixed to the movable body;

a plate holder comprising a facing part which faces the plate roll in a direction of the optical axis; and

a turning mechanism which is provided between the plate roll and the facing part and is structured so that the plate roll is turnable with respect to the plate holder around the optical axis;

wherein the gimbal mechanism comprises: a gimbal frame; and
a first connection mechanism which turnably connects the plate holder with the gimbal frame around the first axis;





















the first connection mechanism connects the plate holder to the gimbal mechanism, thus the gimbal mechanism supports the plate holder.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 10 of co-pending Application No. 17/191,669 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below:
Instant Application: 16/894,857
Co-pending Application: 17/191,669
Explanation as needed
1. An optical unit with a shake correction function comprising:
a movable body comprising a lens;



a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;


a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and




a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;




wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis.
1. An optical unit with shake-correction function, comprising:
a movable body including a camera module; … an optical axis of a lens of the camera module

a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module;

a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting the optical axis and around a second axis intersecting the optical axis and the first axis; 



and a fixed body, configured to support the movable body via the gimbal mechanism and the rotational support structure,

10. The optical unit with shake-correction function according to claim 4, further comprising:
a shake-corrective magnet drive structure, configured to rotate the movable body around the first axis and around the second axis,

4. The optical unit with shake-correction function according to claim 2, further comprising:
a rolling corrective-magnet drive structure, configured to rotate the movable body around the optical axis,

10. wherein the shake corrective-magnet drive structure and the rolling corrective-magnet drive structure are arranged in a circumferential direction around the optical axis







Rotational and rotatably are synonyms for turning and turnably.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of co-pending Application No. 17/190,414 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below:
Instant Application: 16/894,857
Co-pending Application: 17/190,414
Explanation as needed
1. An optical unit with a shake correction function comprising:
a movable body comprising a lens;



a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;


a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;


a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and

a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;

wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis.
1. An optical unit with shake-correction function, comprising:
a movable body comprising a camera module; … an optical axis of a lens of the camera module;

a rotational support structure, configured to rotatably support the movable body around an optical axis of a lens of the camera module;

a gimbal mechanism, configured to rotatably support the rotational support structure around a first axis intersecting with the optical axis and around a second axis intersecting the optical axis and the first axis;



a fixed body, configured to support the movable body through the gimbal mechanism and the rotational support structure; and

10. a shake corrective-magnet drive structure, configured to rotate the movable body around the first axis and the second axis,

1. a rolling corrective-magnet drive structure, configured to rotate the movable body around the optical axis,


10. wherein the shake corrective-magnet drive structure and the rolling corrective-magnet drive structure are arranged in the circumferential direction around the optical axis,







Rotational and rotatably are synonyms for turning and turnably.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 16 of co-pending Application No. 17/155,106 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below:
Instant Application: 16/894,857
Co-pending Application: 17/155,106
Explanation as needed
1. An optical unit with a shake correction function comprising:
a movable body comprising a lens;


a turning support mechanism structured to turnably support the movable body around an optical axis of the lens;


a gimbal mechanism structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis;

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis; and




a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis;

wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis.
1. An optical unit with a shake correction function, comprising:
a movable body comprising a camera module; … a lens of the camera module;

a turning support mechanism which turnably supports the movable body around an optical axis of a lens of the camera module;

a gimbal mechanism which turnably supports the turning support mechanism around a first axis intersecting the optical axis and turnably supports the turning support mechanism around a second axis intersecting the optical axis and the first axis; and

a fixed body which supports the movable body through the gimbal mechanism and the turning support mechanism;

16. The optical unit with a shake correction function according to claim 1, further comprising: a shake correction magnetic drive mechanism structured to turn the movable body around the first axis and around the second axis;

a rolling correction magnetic drive mechanism structured to turn the movable body around the optical axis,

wherein the shake correction magnetic drive mechanism and the rolling correction
magnetic drive mechanism are arranged in the circumferential direction around the optical axis







2. The optical unit with a shake correction function according to claim 1, wherein the turning support mechanism comprises:

a plate roll which is fixed to the movable body;

a plate holder comprising a facing part which faces the plate roll in a direction of the optical axis; and
a turning mechanism which is provided between the plate roll and the facing part and is structured so that the plate roll is turnable with respect to the plate holder, and

the plate holder is supported by the gimbal mechanism in a state that the plate holder is turnable around the first axis.
1. wherein the turning support mechanism comprises:



a plate roll which is fixed to the movable body;

a plate holder which comprises a facing part which faces the plate roll in a direction of the optical axis, …
a plurality of spherical bodies which are capable of rolling between the plate roll and the facing part;



the plate holder being supported by the gimbal mechanism in a turnable state around the first axis












This is the same configuration of the turning mechanism as in the instant application claim 4, and thus meets the limitation of a turning mechanism with the given properties.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakae et al. USPGPub 2020/0292841 A1.
Regarding claim 1, Sakae teaches “An optical unit (imaging apparatus 100) with a shake correction function (paragraph [0008]: “the functionality of image stabilization”) comprising:
a movable body (movable body 3) comprising a lens (second lens group 37);
a turning support mechanism (roll operation portion 15) structured to turnably support the movable body around an optical axis of the lens (paragraph [0026]: “the lens unit is rotated with respect to the unit holder in the rolling direction to perform image stabilization in the rolling direction”);
a gimbal mechanism (main operation portion 14) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0108]: “The first magnets 25 include vertically positioned pitch magnets 25X for performing image stabilization in the first direction, and horizontally positioned yaw magnets 25Y for performing image stabilization in the second direction” paragraph [0126]: “the unit holder 16 is pivotable with respect to the fixed body 2 in the first direction and the second direction”);
a fixed body (fixed body 2) which supports the movable body through the gimbal mechanism and the turning support mechanism (fixed body 2 supports all elements therein including main operation portion 14, roll operation portion 15 and through them the second lens group 37);
a shake correction magnetic drive mechanism (first magnets 25 and first coils 10) structured to turn the movable body around the first axis and around the second axis (paragraph [0108]: “The first magnets 25 include vertically positioned pitch magnets 25X for performing image stabilization in the first direction, and horizontally positioned yaw magnets 25Y for performing image stabilization in the second direction” both of which are rotations see e.g. Fig. 2); and
a rolling correction magnetic drive mechanism (second magnet 26 and second coils 44 which form a third magnetic circuit) structured to turn the movable body around the optical axis (see Roll rotation in Fig. 2 and paragraph [0158]: “when the second coils 44 positioned to face the second magnet 26 are energized, thrust is generated in a direction orthogonal to the optical axis in the third magnetic circuit, and the roll operation portion 15 is pivoted with respect to the main operation portion 14 in the rolling direction with the fulcrum being the optical axis Z (see FIG. 16).”);
wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis (See positions of 25X, 25Y, 10X, 10Y, 44 and 26 in Fig. 3. All of which are arranged in a circumferential direction around the optical axis).”. 

Claims 1-5, 7-8, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasahara et al. USPGPub 2021/0240000 (hereafter Kasahara ‘000).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Kasahara ‘000 teaches “An optical unit (optical unit 1) with a shake correction function (paragraph [0042]: “The optical unit 1 with a shake correction function”) comprising:
a movable body (movable body 20) comprising a lens (lens 2a of camera module 2, see paragraph [0048]);
a turning support mechanism (turning support mechanism 21) structured to turnably support the movable body around an optical axis of the lens (paragraph [0044]: “turning support mechanism 21 structured to turnably support the movable body 20 around the optical axis “L”.”);
a gimbal mechanism (gimbal mechanism 22) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0044]: “a gimbal mechanism 22 structured to turnably support the turning support mechanism 21 around the first axis “R1” and turnably support the turning support mechanism 21 around the second axis “R2” see e.g. Fig. 1 for how R1, R2 and L all intersect);
a fixed body (fixed body 23) which supports the movable body through the gimbal mechanism and the turning support mechanism (paragraph [0044]: “The movable body 20 is supported by the fixed body 23 in a turnable state around the first axis “R1” and around the second axis “R2” through the turning support mechanism 21 and the gimbal mechanism 22”);
a shake correction magnetic drive mechanism (a correction magnetic drive mechanism 25) structured to turn the movable body around the first axis and around the second axis (paragraph [0045]: “a correction magnetic drive mechanism 25 structured to turn the movable body 20 around the first axis “R1” and around the second axis “R2”.”); and
a rolling correction magnetic drive mechanism (rolling correction magnetic drive mechanism 28) structured to turn the movable body around the optical axis (paragraph [0046]: “a rolling correction magnetic drive mechanism 28 structured to turn the movable body 20 around the optical axis “L”.”);
wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis (paragraph [0046]: “The first shake correction magnetic drive mechanism 26, the second shake correction magnetic drive mechanism 27 and the rolling correction magnetic drive mechanism 28 are arranged in the circumferential direction around the optical axis “L”.”).”
Regarding claim 2, Kasahara ‘000 teaches “the optical unit with a shake correction function according to claim 1, wherein the turning support mechanism (turning support mechanism 21) comprises:
a plate roll (plate roll 51) which is fixed to the movable body (paragraph [0054]: “a plate roll 51 which is fixed to the movable body 20”);
a plate holder (plate holder 52) comprising a facing part (facing part 56) which faces the plate roll in a direction of the optical axis (paragraph [0054] “a facing part 56 which faces the plate roll 51 in the “Z”-axis direction” the Z-axis direction is the optical axis direction see e.g. Fig. 1); and
a turning mechanism (turning mechanism 53) which is provided between the plate roll and the facing part (see Fig. 9 which shows turning mechanism 53 between plate roll 51 and plate holder 52) and is structured so that the plate roll is turnable with respect to the plate holder (paragraph [0054]: “a turning mechanism 53 structured to make the plate roll 51 and the plate holder 52 be turnable around the optical axis “L”.”); and
the plate holder is supported by the gimbal mechanism in a state that the plate holder is turnable around the first axis (paragraph [0078]: “the turning support mechanism 21 is supported by the gimbal frame 100 in a turnable state around the first axis “R1” through the first connection mechanism 101.”).”
Regarding claim 3, Kasahara ‘000 teaches “the optical unit with a shake correction function according to claim 2, wherein 
when one side in the direction of the optical axis is defined as a first direction (let this be the -Z direction) and an other side in the direction of the optical axis is defined as a second direction (let this be the +Z direction), 
the movable body comprises a movable body main body part (camera module main body part 30) and a movable body protruded part (cylindrical tube part 31) which is protruded in the second direction from the movable body main body part (see Fig. 5 31 is protruded in the +Z direction from the main body part 30), 
the lens is accommodated in the movable body protruded part (paragraph [0048]: “A lens 2a is accommodated in the cylindrical tube part 31”), 
the plate roll (plate roll 51) comprises a plate roll ring-shaped part (a plate roll ring-shaped part 57) which surrounds the movable body protruded part (see how 31 is surrounded by 57 in Fig. 5), and
the plate holder comprises a plate holder ring-shaped part (a plate holder ring-shaped part 70) as the facing part which surrounds the movable body protruded part (plate holder ring-shaped part 70 is the facing part in that it faces the plate roll 51).”
Regarding claim 4, Kasahara ‘000 teaches “the optical unit with a shake correction function according to claim 3, wherein the turning mechanism comprises a plurality of spherical bodies (a plurality of spherical bodies 82) which are capable of rolling (paragraph [0061]: “The spherical body 82 is held on an inner side of the spherical body holding hole 83a so as to be capable of rolling”) in a state that the spherical bodies are brought into contact with the plate roll ring-shaped part and the plate holder ring-shaped part (paragraph [0062]: “Each of the spherical bodies 82 is inserted into the plate roll ring-shaped groove 63 and the plate holder circular arc groove 76”).”
Regarding claim 5, Kasahara ‘000 teaches “the optical unit with a shake correction function according to claim 3, wherein the plate roll ring-shaped part (57) and the plate holder ring-shaped part (70) are located in the second direction with respect to the first axis and the second axis (most easily seen in Figs. 5 and 6, ring-shaped parts 57 and 70 are in the object direction with respect to R1 and R2).”
Regarding claim 7, Kasahara ‘000 teaches “the optical unit with a shake correction function according to claim 3, wherein 
the gimbal mechanism comprises a gimbal frame (gimbal frame 100) and a first connection mechanism (first connection mechanism 101) which turnably connects the plate holder with the gimbal frame around the first axis (paragraph [0069]: “a first connection mechanism 101 which turnably connects the gimbal frame 100 with the plate holder 52 around the first axis “R1”.”), 
the gimbal frame (100) comprises:
a gimbal frame main body part (gimbal frame main body part 106) which is located in the second direction with respect to the turning support mechanism (106 is in the +Z direction relative to turning support mechanism 21 see e.g. Figs. 2 and 8); and
a pair of first gimbal frame extended parts (a pair of first axis side gimbal frame extended parts 107) which are protruded from the gimbal frame main body part to both sides in a direction of the first axis and are extended in the first direction (see Fig. 8 and paragraph [0071]: “a pair of first axis side gimbal frame extended parts 107 which are protruded from the gimbal frame main body part 106 to both sides in the first axis “R1” direction and are extended to the “−Z” direction side”), 
the plate holder comprises a pair of plate holder extended parts (a pair of plate holder extended parts 71) which are protruded from the plate holder ring-shaped part to both sides in the direction of the first axis and are extended in the first direction (paragraph [0058]: “a pair of plate holder extended parts 71 which are protruded from the plate holder ring-shaped part 70 to both sides in the first axis “R1” direction and extended to the “−Z” direction”),
the pair of the first gimbal frame extended parts is located on an outer peripheral side with respect to the movable body (see Fig. 5, 107 are located on an outer peripheral side with respect to the movable body), 
each of the pair of the plate holder extended parts is located between each of the pair of the first gimbal frame extended parts and the movable body (see Fig. 5: 71 is between 107 and 30/31), and
the first connection mechanism comprises:
a first support member (first axis side shaft 103) which is protruded from each of the pair of the first gimbal frame extended parts to a side of the movable body on the first axis (see how 103 protrude towards the side of 30 in Fig. 5 and paragraph [0069]: “first axis side shaft 103 protruded from the gimbal frame 100 to a side of the plate holder 52 on the first axis “R1””); and
a first concave curved face (a first axis side concave curved face 80) which is provided in each of the pair of the plate holder extended parts (paragraph [0069]: “a first axis side concave curved face 80 which is provided in the plate holder 52” see Fig. 9 where plate holder extended parts 71 comprise the concave curved face 80) and is brought into contact with a tip end of the first support member (see how 103 contacts 80 in Fig. 5 and paragraph [0069]: “a first axis side concave curved face 80 which is provided in the plate holder 52 and is turnably contact with a tip end of the first axis side shaft 103”).”
Regarding claim 8, Kasahara ‘000 teaches “the optical unit with a shake correction function according to claim 7, wherein 
the gimbal mechanism comprises a second connection mechanism (second connection mechanism 102 with second axis side shaft 104 and second axis side concave curved faces 105) which turnably connects the gimbal frame with the fixed body around the second axis (paragraph [0086]: “The fixed body 23 and the gimbal frame 100 are connected with each other by the second connection mechanism 102 and thus, the gimbal frame 100, the turning support mechanism 21 and the movable body 20 are supported by the fixed body 23 in a turnable state around the second axis “R2””), 
the gimbal frame comprises a pair of second gimbal frame extended parts (second axis side gimbal frame extended parts 108) which are protruded from the gimbal frame main body part to both sides in a direction of the second axis (see e.g. Fig. 3 108 extend from 100 in the direction of second axis R2) and are extended in the first direction (see e.g. Fig. 6, 108 are extended in the first direction towards the image side), 
the fixed body comprises a frame part (case 115) which surrounds the movable body, the turning support mechanism and the gimbal frame from an outer peripheral side (see Fig. 5 and paragraph [0086]: “the movable body 20, the turning support mechanism 21 and the gimbal frame 100 are disposed on an inner side with respect to the case 115”), 
the second connection mechanism comprises:
a second support member (second axis side shaft 104) which is protruded from each of diagonal portions in the direction of the second axis of the frame part toward a side of the gimbal frame on the second axis (see e.g. Figs. 4, 6 and 7); and
a second concave curved face (second axis side concave curved faces 105) which is provided in each of the pair of the second gimbal frame extended parts (paragraph [0086]: “the second axis side concave curved faces 105 of the second portions 108b of the second axis side gimbal frame extended parts”) and is brought into contact with a tip end of the second support member (paragraph [0086]: “the tip end portions of the second axis side shafts 104 are inserted and contacted with the second axis side concave curved faces 105” see Fig. 6).”
Regarding claim 13, Kasahara ‘000 teaches “the optical unit with a shake correction function according to claim 4, wherein the plate roll ring-shaped part (57) and the plate holder ring-shaped part (70) are located in the second direction with respect to the first axis and the second axis (most easily seen in Figs. 5 and 6, ring-shaped parts 57 and 70 are in the object direction with respect to R1 and R2).”
Regarding claim 15, Kasahara ‘000 teaches “the optical unit with a shake correction function according to claim 4, wherein 
the gimbal mechanism comprises a gimbal frame (gimbal frame 100) and a first connection mechanism (first connection mechanism 101) which turnably connects the plate holder with the gimbal frame around the first axis (paragraph [0069]: “a first connection mechanism 101 which turnably connects the gimbal frame 100 with the plate holder 52 around the first axis “R1”.”), 
the gimbal frame (100) comprises:
a gimbal frame main body part (gimbal frame main body part 106) which is located in the second direction with respect to the turning support mechanism (106 is in the +Z direction relative to turning support mechanism 21 see e.g. Figs. 2 and 8); and
a pair of first gimbal frame extended parts (a pair of first axis side gimbal frame extended parts 107) which are protruded from the gimbal frame main body part to both sides in a direction of the first axis and are extended in the first direction (see Fig. 8 and paragraph [0071]: “a pair of first axis side gimbal frame extended parts 107 which are protruded from the gimbal frame main body part 106 to both sides in the first axis “R1” direction and are extended to the “−Z” direction side”), 
the plate holder comprises a pair of plate holder extended parts (a pair of plate holder extended parts 71) which are protruded from the plate holder ring-shaped part to both sides in the direction of the first axis and are extended in the first direction (paragraph [0058]: “a pair of plate holder extended parts 71 which are protruded from the plate holder ring-shaped part 70 to both sides in the first axis “R1” direction and extended to the “−Z” direction”),
the pair of the first gimbal frame extended parts is located on an outer peripheral side with respect to the movable body (see Fig. 5, 107 are located on an outer peripheral side with respect to the movable body), 
each of the pair of the plate holder extended parts is located between each of the pair of the first gimbal frame extended parts and the movable body (see Fig. 5: 71 is between 107 and 30/31), and
the first connection mechanism comprises:
a first support member (first axis side shaft 103) which is protruded from each of the pair of the first gimbal frame extended parts to a side of the movable body on the first axis (see how 103 protrude towards the side of 30 in Fig. 5 and paragraph [0069]: “first axis side shaft 103 protruded from the gimbal frame 100 to a side of the plate holder 52 on the first axis “R1””); and
a first concave curved face (a first axis side concave curved face 80) which is provided in each of the pair of the plate holder extended parts (paragraph [0069]: “a first axis side concave curved face 80 which is provided in the plate holder 52” see Fig. 9 where plate holder extended parts 71 comprise the concave curved face 80) and is brought into contact with a tip end of the first support member (see how 103 contacts 80 in Fig. 5 and paragraph [0069]: “a first axis side concave curved face 80 which is provided in the plate holder 52 and is turnably contact with a tip end of the first axis side shaft 103”).”

Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatano et al. USPGPub 2021/0278688 A1 (hereafter Hatano ‘688).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Regarding claim 1, Hatano ‘688 teaches “An optical unit (optical unit 1) with a shake correction function (paragraph [0044]: “optical unit 1 with shake-correction function”) comprising:
a movable body (movable body 10) comprising a lens (lens 2a);
a turning support mechanism (rotational support structure 12) structured to turnably support the movable body around an optical axis of the lens (paragraph [0047]: “The rotational support structure 12 rotatably supports the movable body 10 around the Z axis” see Fig. 1, the Z axis coincides with the optical axis L);
a gimbal mechanism (gimbal mechanism 13) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0047]: “The gimbal mechanism 13 rotatably supports the rotational support structure 12 around the first axis R1 and the second axis R2” R1, R2 and optical axis L all intersect one another see Fig. 1);
a fixed body (fixed body 11) which supports the movable body through the gimbal mechanism and the turning support mechanism (paragraph [0048]: “the movable body 10 is supported by the fixed body 11 in a state of being rotatable around the first axis R1 and the second axis R2 via the rotational support structure 12 and the gimbal mechanism 13”);
a shake correction magnetic drive mechanism (a shake corrective-magnet drive structure 20) structured to turn the movable body around the first axis and around the second axis (paragraph [0049]: “shake corrective-magnet drive structure 20 includes a first shake corrective-magnet drive structure 21 that generates a driving force around the Y axis with respect to the movable body 10, and a second shake corrective-magnet drive structure 22 that generates a driving force around the X axis with respect to the movable body 10”); and
a rolling correction magnetic drive mechanism (a rolling corrective-magnet drive structure 23) structured to turn the movable body around the optical axis (paragraph [0051]: “rolling corrective-magnet drive structure 23 for rotating the movable body 10 around the Z axis”);
wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis (paragraph [0018]: “The shake corrective-magnet drive structure and the rolling corrective-magnet drive structure may be arranged in the circumferential direction around the optical axis”).
Regarding claim 2, Hatano ‘688 teaches “wherein the turning support mechanism comprises:
a plate roll (first rail member 26, which is a plate roll in that it is in a plate shape, see Fig. 13 and has an annular groove 45 which allows spherical objects 67 to roll between the movable body 10 and the plate roller 66, see paragraph [0071]) which is fixed to the movable body (e.g. paragraph [0071]: “the first annular groove 45 provided on the movable body 10”);
a plate holder (plate roller 66) comprising a facing part (bottom side of 66 with annular groove 65 that is opposed to the first annular groove 45, see Fig. 13 and paragraph [0071]) which faces the plate roll in a direction of the optical axis (see Fig. 13 and paragraph [0071]); and
a turning mechanism (a plurality of spherical objects 67 and an annular retainer 68) which is provided between the plate roll and the facing part (see Fig. 13 and paragraph [0071]) and is structured so that the plate roll is turnable with respect to the plate holder (paragraph [0071]: “the rotational support structure 12 includes a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66”); and
the plate holder is supported by the gimbal mechanism in a state that the plate holder is turnable around the first axis (paragraph [0110]: “gimbal frame 15 is inserted between the respective gimbal frame receiving members 83 fixed to both sides in the direction of the first axis R1 of the plate roller 66 and the plate roller 66. … Accordingly, the first connecting mechanism 16 that connects the rotational support structure 12 and the gimbal frame 15 around the first axis R1” see also paragraph [0048]).”
Regarding claim 3, Hatano ‘688 teaches “the optical unit with a shake correction function according to claim 2, wherein when one side in the direction of the optical axis is defined as a first direction (call the -Z direction to be the first direction) and an other side in the direction of the optical axis is defined as a second direction (call the +Z direction to be the second direction), the movable body comprises a movable body main body part (see e.g. Fig. 7 wider portion of movable body 3 which is in the first direction) and a movable body protruded part (see e.g. Fig. 7 the narrower portion of movable body 3 which is in the second direction) which is protruded in the second direction from the movable body main body part (the narrower portion of movable body 3 is protruded from the wider portion of 3 in the second direction, see e.g. Fig. 7), the lens is accommodated in the movable body protruded part (lens 2a is present at the uppermost portion of camera module 2 in e.g. Fig. 4, and thus is in the protruded part), the plate roll (26) comprises a plate roll ring-shaped part (26 is a ring-shaped part and thus comprises a ring-shaped part, see e.g. Fig. 11) which surrounds the movable body protruded part (see position of 26 surrounding the protruded part of camera module 2 in e.g. Fig. 9), and
the plate holder (66) comprises a plate holder ring-shaped part (second rail member 74, which is ring-shaped, see Fig. 13) as the facing part (it is the bottom of 74 that faces 26) which surrounds the movable body protruded part (see how 74 surrounds the movable body protruded part in in e.g. Fig. 7).”
Regarding claim 4, Hatano ‘688 teaches “the optical unit with a shake correction function according to claim 3, wherein the turning mechanism comprises a plurality of spherical bodies (a plurality of spherical objects 67) which are capable of rolling (paragraph [0071]: “a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66, and an annular retainer 68 which holds the spherical objects 67 so as to be rollable.”) in a state that the spherical bodies are brought into contact with the plate roll ring-shaped part and the plate holder ring-shaped part (paragraph [0071]: “spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65”).”
Regarding claim 5, Hatano ‘688 teaches “the optical unit with a shake correction function according to claim 3, wherein the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located in the second direction with respect to the first axis and the second axis (most easily seen in Figs. 6 and 7).”
Regarding claim 13, Hatano ‘688 teaches “the optical unit with a shake correction function according to claim 4, wherein the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located in the second direction with respect to the first axis and the second axis (most easily seen in Figs. 6 and 7).”


Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasahara et al. USPGPub 2021/0278690 A1 (hereafter Kasahara ‘690).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Regarding claim 1, Kasahara ‘690 teaches “An optical unit (optical unit 1) with a shake correction function (paragraph [0036]: “optical unit 1 with shake-correction function”) comprising:
a movable body (movable body 10) comprising a lens (lens 2a);
a turning support mechanism (rotational support structure 12) structured to turnably support the movable body around an optical axis of the lens (paragraph [0040]: “The rotational support structure 12 supports the movable body 10 so as to be rotatable around the Z axis” see Fig. 1, the Z axis coincides with the optical axis L);
a gimbal mechanism (gimbal mechanism 13) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0040]: “The gimbal mechanism 13 supports the rotational support structure 12 so as to be rotatable around the first axis R1 and the second axis R2” R1, R2 and optical axis L all intersect one another see Fig. 1);
a fixed body (fixed body 11) which supports the movable body through the gimbal mechanism and the turning support mechanism (paragraph [0041]: “the movable body 10 is supported by the fixed body 11 in a state of being rotatable around the first axis R1 and the second axis R2 via the rotational support structure 12 and the gimbal mechanism 13.”);
a shake correction magnetic drive mechanism (a shake corrective-magnet drive structure 20) structured to turn the movable body around the first axis and around the second axis (paragraph [0042]: “a shake corrective-magnet drive structure 20 for rotating the movable body 10 around the first axis R1 and around the second axis R2”); and
a rolling correction magnetic drive mechanism (a rolling corrective-magnet drive structure 23) structured to turn the movable body around the optical axis (paragraph [0044]: “rolling corrective-magnet drive structure 23 for rotating the movable body 10 around the Z axis”);
wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis (paragraph [0044]: “The first shake corrective-magnet drive structure 21, the second shake corrective-magnet drive structure 22, and, and the rolling corrective-magnet drive structure 23 are arranged in the circumferential direction around the Z axis.”).”
Regarding claim 2, Kasahara ‘690 teaches “the optical unit with a shake correction function according to claim 1, wherein the turning support mechanism comprises:
a plate roll (first rail member 26, which is a plate roll in that it is in a plate shape, see Fig. 13 and has an annular groove 45 which allows spherical objects 67 to roll between the movable body 10 and the plate roller 66, see paragraph [0064]) which is fixed to the movable body (e.g. paragraph [0064]: “the first annular groove 45 provided on the movable body 10”);
a plate holder (plate roller 66) comprising a facing part (bottom side of 66 with annular groove 65 that is opposed to the first annular groove 45, see Fig. 13 and paragraph [0064]) which faces the plate roll in a direction of the optical axis (see Fig. 13 and paragraph [0064]); and
a turning mechanism (a plurality of spherical objects 67 and an annular retainer 68) which is provided between the plate roll and the facing part (see Fig. 13 and paragraph [0064]) and is structured so that the plate roll is turnable with respect to the plate holder (paragraph [0064]: “the rotational support structure 12 includes a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66”); and
wherein the gimbal mechanism turnably supports the plate holder around the first axis (paragraph [0103]: “gimbal frame 15 is inserted between the respective gimbal frame receiving members 83 fixed to both sides in the direction of the first axis R1 of the plate roller 66 and the plate roller 66. … the first connecting mechanism 16 that connects the rotational support structure 12 and the gimbal frame 15 around the first axis R1” see also paragraph [0041]).”
Regarding claim 3, Kasahara ‘690 teaches “the optical unit with a shake correction function according to claim 2, wherein when one side in the direction of the optical axis is defined as a first direction (call the -Z direction to be the first direction) and an other side in the direction of the optical axis is defined as a second direction (call the +Z direction to be the second direction), the movable body comprises a movable body main body part (see e.g. Fig. 7 wider portion of movable body 3 which is in the first direction) and a movable body protruded part (see e.g. Fig. 7 the narrower portion of movable body 3 which is in the second direction) which is protruded in the second direction from the movable body main body part (the narrower portion of movable body 3 is protruded from the wider portion of 3 in the second direction, see e.g. Fig. 7), the lens is accommodated in the movable body protruded part (lens 2a is present at the uppermost portion of camera module 2 in e.g. Fig. 4, and thus is in the protruded part), the plate roll (26) comprises a plate roll ring-shaped part (26 is a ring-shaped part and thus comprises a ring-shaped part, see e.g. Fig. 11) which surrounds the movable body protruded part (see position of 26 surrounding the protruded part of camera module 2 in e.g. Fig. 9), and
the plate holder (66) comprises a plate holder ring-shaped part (second rail member 74, which is ring-shaped, see Fig. 13) as the facing part (it is the bottom of 74 that faces 26) which surrounds the movable body protruded part (see how 74 surrounds the movable body protruded part in in e.g. Fig. 7).”
Regarding claim 4, Kasahara ‘690 teaches “the optical unit with a shake correction function according to claim 3, wherein the turning mechanism comprises a plurality of spherical bodies (a plurality of spherical objects 67) which are capable of rolling (paragraph [0064]: “a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66, and an annular retainer 68 which holds the spherical objects 67 so as to be rollable.”) in a state that the spherical bodies are brought into contact with the plate roll ring-shaped part and the plate holder ring-shaped part (paragraph [0064]: “spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65”).”
Regarding claim 5, Kasahara ‘690 teaches “the optical unit with a shake correction function according to claim 3, wherein the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located in the second direction with respect to the first axis and the second axis (most easily seen in Figs. 6 and 7).”
Regarding claim 13, Kasahara ‘690 teaches “the optical unit with a shake correction function according to claim 4, wherein the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located in the second direction with respect to the first axis and the second axis (most easily seen in Figs. 6 and 7).”
Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatano et al. USPGPub 2021/0278691 A1 (hereafter Hatano ‘691).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Regarding claim 1, Hatano ‘691 teaches “An optical unit (optical unit 1) with a shake correction function (paragraph [0044]: “optical unit 1 with shake-correction function”) comprising:
a movable body (movable body 10) comprising a lens (lens 2a);
a turning support mechanism (rotational support structure 12) structured to turnably support the movable body around an optical axis of the lens (paragraph [0048]: “The rotational support structure 12 rotatably supports the movable body 10 around the Z axis” see Fig. 1, the Z axis coincides with the optical axis L);
a gimbal mechanism (gimbal mechanism 13) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0048]: “The gimbal mechanism 13 rotatably supports the rotational support structure 12 around the first axis R1 and the second axis R2” R1, R2 and optical axis L all intersect one another see Fig. 1);
a fixed body (fixed body 11) which supports the movable body through the gimbal mechanism and the turning support mechanism (paragraph [0049]: “the movable body 10 is rotatably supported by the fixed body 11 around the first axis R1 and the second axis R2 via the rotational support structure 12 and the gimbal mechanism 13”);
a shake correction magnetic drive mechanism (a shake corrective-magnet drive structure 20) structured to turn the movable body around the first axis and around the second axis (paragraph [0051]: “shake corrective-magnet drive structure 20 includes a first shake corrective-magnet drive structure 21 that generates a driving force around the Y axis with respect to the movable body 10, and a second shake corrective-magnet drive structure 22 that generates a driving force around the X axis with respect to the movable body 10”); and
a rolling correction magnetic drive mechanism (a rolling corrective-magnet drive structure 23) structured to turn the movable body around the optical axis (paragraph [0053]: “rolling corrective-magnet drive structure 23 for rotating the movable body 10 around the Z axis”);
wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis (paragraph [0053]: “The first shake corrective-magnet drive structure 21, the second shake corrective-magnet drive structure 22, and, and the rolling corrective-magnet drive structure 23 are arranged in the circumferential direction around the Z axis.”).”
Regarding claim 2, Hatano ‘691 teaches “the optical unit with a shake correction function according to claim 1, wherein the turning support mechanism comprises:
a plate roll (first rail member 26, which is a plate roll in that it is in a plate shape, see Fig. 13 and has an annular groove 45 which allows spherical objects 67 to roll between the movable body 10 and the plate roller 66, see paragraph [0073]) which is fixed to the movable body (e.g. paragraph [0073]: “the first annular groove 45 provided on the movable body 10”);
a plate holder (plate roller 66) comprising a facing part (bottom side of 66 with annular groove 65 that is opposed to the first annular groove 45, see Fig. 13 and paragraph [0073]) which faces the plate roll in a direction of the optical axis (see Fig. 13 and paragraph [0073]); and
a turning mechanism (a plurality of spherical objects 67 and an annular retainer 68) which is provided between the plate roll and the facing part (see Fig. 13 and paragraph [0073]) and is structured so that the plate roll is turnable with respect to the plate holder (paragraph [0073]: “the rotational support structure 12 includes a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66”); and
wherein the gimbal mechanism turnably supports the plate holder around the first axis (paragraph [0103]: “gimbal frame 15 is inserted between the respective gimbal frame receiving members 83 fixed to both sides in the direction of the first axis R1 of the plate roller 66 and the plate roller 66. … Accordingly, the first connecting mechanism 16 that connects the rotational support structure 12 and the gimbal frame 15 around the first axis R1” see also paragraph [0049]).”
Regarding claim 3, Hatano ‘691 teaches “the optical unit with a shake correction function according to claim 2, wherein when one side in the direction of the optical axis is defined as a first direction (call the -Z direction to be the first direction) and an other side in the direction of the optical axis is defined as a second direction (call the +Z direction to be the second direction), the movable body comprises a movable body main body part (see e.g. Fig. 7 wider portion of movable body 3 which is in the first direction) and a movable body protruded part (see e.g. Fig. 7 the narrower portion of movable body 3 which is in the second direction) which is protruded in the second direction from the movable body main body part (the narrower portion of movable body 3 is protruded from the wider portion of 3 in the second direction, see e.g. Fig. 7), the lens is accommodated in the movable body protruded part (lens 2a is present at the uppermost portion of camera module 2 in e.g. Fig. 4, and thus is in the protruded part), the plate roll (26) comprises a plate roll ring-shaped part (26 is a ring-shaped part and thus comprises a ring-shaped part, see e.g. Fig. 11) which surrounds the movable body protruded part (see position of 26 surrounding the protruded part of camera module 2 in e.g. Fig. 9), and
the plate holder (66) comprises a plate holder ring-shaped part (second rail member 74, which is ring-shaped, see Fig. 13) as the facing part (it is the bottom of 74 that faces 26) which surrounds the movable body protruded part (see how 74 surrounds the movable body protruded part in in e.g. Fig. 7).”
Regarding claim 4, Hatano ‘691 teaches “the optical unit with a shake correction function according to claim 3, wherein the turning mechanism comprises a plurality of spherical bodies (a plurality of spherical objects 67) which are capable of rolling (paragraph [0073]: “a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66, and an annular retainer 68 which holds the spherical objects 67 so as to be rollable.”) in a state that the spherical bodies are brought into contact with the plate roll ring-shaped part and the plate holder ring-shaped part (paragraph [0073]: “spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65”).”
Regarding claim 5, Hatano ‘691 teaches “the optical unit with a shake correction function according to claim 3, wherein the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located in the second direction with respect to the first axis and the second axis (most easily seen in Figs. 6 and 7).”
Regarding claim 13, Hatano ‘691 teaches “the optical unit with a shake correction function according to claim 4, wherein the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located in the second direction with respect to the first axis and the second axis (most easily seen in Figs. 6 and 7).”

Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasahara et al. USPGPub 2021/0278692 A1 (hereafter Kasahara ‘692).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Regarding claim 1, Kasahara ‘692 teaches “An optical unit (optical unit 1) with a shake correction function (paragraph [0043]: “optical unit 1 with shake-correction function”) comprising:
a movable body (movable body 10) comprising a lens (lens 2a);
a turning support mechanism (rotational support structure 12) structured to turnably support the movable body around an optical axis of the lens (paragraph [0047]: “The rotational support structure 12 rotatably supports the movable body 10 around the Z axis” see Fig. 1, the Z axis coincides with the optical axis L);
a gimbal mechanism (gimbal mechanism 13) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0047]: “The gimbal mechanism 13 rotatably supports the rotational support structure 12 around the first axis R1 and the second axis R2” R1, R2 and optical axis L all intersect one another see Fig. 1);
a fixed body (fixed body 11) which supports the movable body through the gimbal mechanism and the turning support mechanism (paragraph [0048]: “the movable body 10 is rotatably supported by the fixed body 11 around the first axis R1 and the second axis R2 via the rotational support structure 12 and the gimbal mechanism 13”);
a shake correction magnetic drive mechanism (a shake corrective-magnet drive structure 20) structured to turn the movable body around the first axis and around the second axis (paragraph [0049]: “shake corrective-magnet drive structure 20 includes a first shake corrective-magnet drive structure 21 that generates a driving force around the Y axis with respect to the movable body 10, and a second shake corrective-magnet drive structure 22 that generates a driving force around the X axis with respect to the movable body 10”); and
a rolling correction magnetic drive mechanism (a rolling corrective-magnet drive structure 23) structured to turn the movable body around the optical axis (paragraph [0051]: “rolling corrective-magnet drive structure 23 for rotating the movable body 10 around the Z axis”);
wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis (paragraph [0051] “The first shake corrective-magnet drive structure 21, the second shake corrective-magnet drive structure 22, and, and the rolling corrective-magnet drive structure 23 are arranged in the circumferential direction around the Z axis.”).”
Regarding claim 2, Kasahara ‘692 teaches “the optical unit with a shake correction function according to claim 1,
wherein the turning support mechanism comprises:
a plate roll (first rail member 26, which is a plate roll in that it is in a plate shape, see Fig. 13 and has an annular groove 45 which allows spherical objects 67 to roll between the movable body 10 and the plate roller 66, see paragraph [0071]) which is fixed to the movable body (e.g. paragraph [0071]: “the first annular groove 45 provided on the movable body 10”);
a plate holder (plate roller 66) comprising a facing part (bottom side of 66 with annular groove 65 that is opposed to the first annular groove 45, see Fig. 13 and paragraph [0071]) which faces the plate roll in a direction of the optical axis (see Fig. 13 and paragraph [0071]); and
a turning mechanism (a plurality of spherical objects 67 and an annular retainer 68) which is provided between the plate roll and the facing part (see Fig. 13 and paragraph [0071]) and is structured so that the plate roll is turnable with respect to the plate holder (paragraph [0071]: “the rotational support structure 12 includes a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66”); and
wherein the gimbal mechanism turnably supports the plate holder around the first axis (paragraph [0110]: “gimbal frame 15 is inserted between the respective gimbal frame receiving members 83 fixed to both sides in the direction of the first axis R1 of the plate roller 66 and the plate roller 66. … Accordingly, the first connecting mechanism 16 that connects the rotational support structure 12 and the gimbal frame 15 around the first axis R1” see also paragraph [0047]).”

Regarding claim 3, Kasahara ‘692 teaches “the optical unit with a shake correction function according to claim 2, wherein when one side in the direction of the optical axis is defined as a first direction (call the -Z direction to be the first direction) and an other side in the direction of the optical axis is defined as a second direction (call the +Z direction to be the second direction), the movable body comprises a movable body main body part (see e.g. Fig. 7 wider portion of movable body 3 which is in the first direction) and a movable body protruded part (see e.g. Fig. 7 the narrower portion of movable body 3 which is in the second direction) which is protruded in the second direction from the movable body main body part (the narrower portion of movable body 3 is protruded from the wider portion of 3 in the second direction, see e.g. Fig. 7), the lens is accommodated in the movable body protruded part (lens 2a is present at the uppermost portion of camera module 2 in e.g. Fig. 4, and thus is in the protruded part), the plate roll (26) comprises a plate roll ring-shaped part (26 is a ring-shaped part and thus comprises a ring-shaped part, see e.g. Fig. 11) which surrounds the movable body protruded part (see position of 26 surrounding the protruded part of camera module 2 in e.g. Fig. 9), and
the plate holder (66) comprises a plate holder ring-shaped part (second rail member 74, which is ring-shaped, see Fig. 13) as the facing part (it is the bottom of 74 that faces 26) which surrounds the movable body protruded part (see how 74 surrounds the movable body protruded part in in e.g. Fig. 7).”
Regarding claim 4, Kasahara ‘692 teaches “the optical unit with a shake correction function according to claim 3, wherein the turning mechanism comprises a plurality of spherical bodies (a plurality of spherical objects 67) which are capable of rolling (paragraph [0071]: “a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66, and an annular retainer 68 which holds the spherical objects 67 so as to be rollable.”) in a state that the spherical bodies are brought into contact with the plate roll ring-shaped part and the plate holder ring-shaped part (paragraph [0071]: “spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65”).”
Regarding claim 5, Kasahara ‘692 teaches “the optical unit with a shake correction function according to claim 3, wherein the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located in the second direction with respect to the first axis and the second axis (most easily seen in Figs. 6 and 7).”
Regarding claim 13, Kasahara ‘692 teaches “the optical unit with a shake correction function according to claim 4, wherein the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located in the second direction with respect to the first axis and the second axis (most easily seen in Figs. 6 and 7).”

Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasahara et al. USPGPub 2021/0278693 A1 (hereafter Kasahara ‘693).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Regarding claim 1, Kasahara ‘693 teaches “An optical unit (optical unit 1) with a shake correction function (paragraph [0043]: “optical unit 1 with shake-correction function”) comprising:
a movable body (movable body 10) comprising a lens (lens 2a);
a turning support mechanism (rotational support structure 12) structured to turnably support the movable body around an optical axis of the lens (paragraph [0046]: “The rotational support structure 12 rotatably supports the movable body 10 around the Z axis” see Fig. 1, the Z axis coincides with the optical axis L);
a gimbal mechanism (gimbal mechanism 13) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis (paragraph [0047]: “The gimbal mechanism 13 includes a gimbal frame 15, and a first connecting mechanism 16 that connects the gimbal frame 15 and the rotational support structure 12 so as to be rotatable around the first axis R1”) and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0047]: “the movable body 10 is supported by the fixed body 11 in a state of being rotatable around the first axis R1 and the second axis R2 via the rotational support structure 12 and the gimbal mechanism 13” R1, R2 and optical axis L all intersect one another see Fig. 1);
a fixed body (fixed body 11) which supports the movable body through the gimbal mechanism and the turning support mechanism (paragraph [0047]: “the movable body 10 is supported by the fixed body 11 in a state of being rotatable around the first axis R1 and the second axis R2 via the rotational support structure 12 and the gimbal mechanism 13”);
a shake correction magnetic drive mechanism (a shake corrective-magnet drive structure 20) structured to turn the movable body around the first axis and around the second axis (paragraph [0048]: “The shake corrective-magnet drive structure 20 includes a first shake corrective-magnet drive structure 21 that generates a driving force around the Y axis with respect to the movable body 10, and a second shake corrective-magnet drive structure 22 that generates a driving force around the X axis with respect to the movable body 10”); and
a rolling correction magnetic drive mechanism (a rolling corrective-magnet drive structure 23) structured to turn the movable body around the optical axis (paragraph [0051]: “rolling corrective-magnet drive structure 23 for rotating the movable body 10 around the Z axis”);
wherein the shake correction magnetic drive mechanism and the rolling correction magnetic drive mechanism are arranged in a circumferential direction around the optical axis (paragraph [0050] “The first shake corrective-magnet drive structure 21, the second shake corrective-magnet drive structure 22, and, and the rolling corrective-magnet drive structure 23 are arranged in the circumferential direction around the Z axis.”).”
Regarding claim 2, Kasahara ‘692 teaches “the optical unit with a shake correction function according to claim 1,
wherein the turning support mechanism comprises:
a plate roll (first rail member 26, which is a plate roll in that it is in a plate shape, see Fig. 13 and has an annular groove 45 which allows spherical objects 67 to roll between the movable body 10 and the plate roller 66, see paragraph [0070]) which is fixed to the movable body (e.g. paragraph [0070]: “the first annular groove 45 provided on the movable body 10”);
a plate holder (plate roller 66) comprising a facing part (bottom side of 66 with annular groove 65 that is opposed to the first annular groove 45, see Fig. 13 and paragraph [0070]) which faces the plate roll in a direction of the optical axis (see Fig. 13 and paragraph [0070]); and
a turning mechanism (a plurality of spherical objects 67 and an annular retainer 68) which is provided between the plate roll and the facing part (see Fig. 13 and paragraph [0070]) and is structured so that the plate roll is turnable with respect to the plate holder (paragraph [0070]: “the rotational support structure 12 includes a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66”); and
wherein the gimbal mechanism turnably supports the plate holder around the first axis (paragraph [0109]: “gimbal frame 15 is inserted between the respective gimbal frame receiving members 83 fixed to both sides in the direction of the first axis R1 of the plate roller 66 and the plate roller 66. … Accordingly, the first connecting mechanism 16 that connects the rotational support structure 12 and the gimbal frame 15 around the first axis R1” see also paragraph [0048]).”

Regarding claim 3, Kasahara ‘693 teaches “the optical unit with a shake correction function according to claim 2, wherein when one side in the direction of the optical axis is defined as a first direction (call the -Z direction to be the first direction) and an other side in the direction of the optical axis is defined as a second direction (call the +Z direction to be the second direction), the movable body comprises a movable body main body part (see e.g. Fig. 7 wider portion of movable body 3 which is in the first direction) and a movable body protruded part (see e.g. Fig. 7 the narrower portion of movable body 3 which is in the second direction) which is protruded in the second direction from the movable body main body part (the narrower portion of movable body 3 is protruded from the wider portion of 3 in the second direction, see e.g. Fig. 7), the lens is accommodated in the movable body protruded part (lens 2a is present at the uppermost portion of camera module 2 in e.g. Fig. 4, and thus is in the protruded part), the plate roll (26) comprises a plate roll ring-shaped part (26 is a ring-shaped part and thus comprises a ring-shaped part, see e.g. Fig. 11) which surrounds the movable body protruded part (see position of 26 surrounding the protruded part of camera module 2 in e.g. Fig. 9), and
the plate holder (66) comprises a plate holder ring-shaped part (second rail member 74, which is ring-shaped, see Fig. 13) as the facing part (it is the bottom of 74 that faces 26) which surrounds the movable body protruded part (see how 74 surrounds the movable body protruded part in in e.g. Fig. 7).”
Regarding claim 4, Kasahara ‘693 teaches “the optical unit with a shake correction function according to claim 3, wherein the turning mechanism comprises a plurality of spherical bodies (a plurality of spherical objects 67) which are capable of rolling (paragraph [0070]: “a plurality of spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65 and roll between the movable body 10 and the plate roller 66, and an annular retainer 68 which holds the spherical objects 67 so as to be rollable.”) in a state that the spherical bodies are brought into contact with the plate roll ring-shaped part and the plate holder ring-shaped part (paragraph [0070]: “spherical objects 67 which are inserted into the first annular groove 45 and the second annular groove 65”).”
Regarding claim 5, Kasahara ‘693 teaches “the optical unit with a shake correction function according to claim 3, wherein the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located in the second direction with respect to the first axis and the second axis (most easily seen in Figs. 6 and 7).”
Regarding claim 13, Kasahara ‘693 teaches “the optical unit with a shake correction function according to claim 4, wherein the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located in the second direction with respect to the first axis and the second axis (most easily seen in Figs. 6 and 7).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara USPGPub 2021/0240000 (hereafter Kasahara ‘000) as applied to claims 3 and 4 above, and further in view of Sakae et al. USPGPub 2020/0292841 (hereafter Sakae).
Regarding claims 6 and 14, Kasahara ‘000 teaches the optical unit with a shake correction function according to claim 3 and claim 4, “wherein the movable body comprises an imaging element (paragraph [0040]: “the camera module 2 includes an imaging element (not shown) in its inside”).”
However, Kasahara ‘000 fails to explicitly teach “an imaging element which is disposed in the first direction with respect to the lens and
the plate roll ring-shaped part and the plate holder ring-shaped part are located in the second direction with respect to the imaging element.”
	Sakae teaches (claim 1) “An optical unit (imaging apparatus 100) with a shake correction function (paragraph [0008]: “the functionality of image stabilization”) comprising:
a movable body (movable body 3) comprising a lens (second lens group 37);
a turning support mechanism (roll operation portion 15) structured to turnably support the movable body around an optical axis of the lens (paragraph [0026]: “the lens unit is rotated with respect to the unit holder in the rolling direction to perform image stabilization in the rolling direction”);
a gimbal mechanism (main operation portion 14) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0108]: “The first magnets 25 include vertically positioned pitch magnets 25X for performing image stabilization in the first direction, and horizontally positioned yaw magnets 25Y for performing image stabilization in the second direction” paragraph [0126]: “the unit holder 16 is pivotable with respect to the fixed body 2 in the first direction and the second direction”);
a fixed body (fixed body 2) which supports the movable body through the gimbal mechanism and the turning support mechanism;”
(claims 6 and 14) “wherein the movable body comprises an imaging element (imaging element 35b) which is disposed in the first direction with respect to the lens (see Fig. 5, 35b is one the right-hand-side in a direction of the optical axis of the lens 37)”
Sakae further teaches (paragraph [0138]):  “The element unit 35 is mounted on the lens holder 36 under a state where the imaging element 35b is placed inside the element frame portion 40 of the lens holder 36.”
Thus Kasahara ‘000 teaches the instant claim except for the positioning of the imaging element with respect to the lens.
Sakae teaches an optical unit for shake correction and teaches that the imaging element is inside the movable lens holder on the end furthest to the image side, with the lenses to the object side.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the imaging element on the movable body at a position furthest to the image side as taught by Sakae because Kasahara does not explicitly disclose where the imaging element should be positioned and this position will allow the imaging element to capture the image focused by the lens system.
The limitations “the plate roll ring-shaped part and the plate holder ring-shaped part are located in the second direction with respect to the imaging element” are considered to be met in combination as following from the teachings of the prior art, because Kasahara ‘000 teaches the plate roll ring-shaped part (57) and the plate holder ring-shaped part (70) are located surrounding the cylindrical tube part 31, which accommodates the lens 2a (see paragraph [0048]), and Sakae teaches that the imaging element is the furthest element to the image side of the movable body and to the image side of lens 37, thus in combination the plate roll ring-shaped part and the plate holder ring-shaped part will be located in the second direction with respect to the imaging element.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. USPGPub 2021/0278688 A1 (hereafter Hatano ‘688) as applied to claims 3 and 4 above, and further in view of Sakae et al. USPGPub 2020/0292841 (hereafter Sakae).
Regarding claims 6 and 14, Hatano ‘688 teaches the optical unit with a shake correction function according to claim 3 and claim 4, “wherein the movable body comprises an imaging element (paragraph [0043]: “The camera module 2 includes a lens 2a, and an imaging element (not illustrated) disposed on an optical axis L of the lens 2a.”).”
However, Hatano ‘688 fails to explicitly teach “an imaging element which is disposed in the first direction with respect to the lens and
the plate roll ring-shaped part and the plate holder ring-shaped part are located in the second direction with respect to the imaging element.”
	Sakae teaches (claim 1) “An optical unit (imaging apparatus 100) with a shake correction function (paragraph [0008]: “the functionality of image stabilization”) comprising:
a movable body (movable body 3) comprising a lens (second lens group 37);
a turning support mechanism (roll operation portion 15) structured to turnably support the movable body around an optical axis of the lens (paragraph [0026]: “the lens unit is rotated with respect to the unit holder in the rolling direction to perform image stabilization in the rolling direction”);
a gimbal mechanism (main operation portion 14) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0108]: “The first magnets 25 include vertically positioned pitch magnets 25X for performing image stabilization in the first direction, and horizontally positioned yaw magnets 25Y for performing image stabilization in the second direction” paragraph [0126]: “the unit holder 16 is pivotable with respect to the fixed body 2 in the first direction and the second direction”);
a fixed body (fixed body 2) which supports the movable body through the gimbal mechanism and the turning support mechanism;”
(claims 6 and 14) “wherein the movable body comprises an imaging element (imaging element 35b) which is disposed in the first direction with respect to the lens (see Fig. 5, 35b is one the right-hand-side in a direction of the optical axis of the lens 37)”
Sakae further teaches (paragraph [0138]):  “The element unit 35 is mounted on the lens holder 36 under a state where the imaging element 35b is placed inside the element frame portion 40 of the lens holder 36.”
Thus Hatano ‘688 teaches the instant claim except for the positioning of the imaging element with respect to the lens.
Sakae teaches an optical unit for shake correction and teaches that the imaging element is inside the movable lens holder on the end furthest to the image side, with the lenses to the object side.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the imaging element on the movable body at a position furthest to the image side as taught by Sakae because Hatano ‘688 does not explicitly disclose where the imaging element should be positioned and this position will allow the imaging element to capture the image focused by the lens system.
The limitations “the plate roll ring-shaped part and the plate holder ring-shaped part are located in the second direction with respect to the imaging element” are considered to be met in combination as following from the teachings of the prior art, because Hatano ‘688 teaches the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located surrounding the movable body protruded part, which accommodates the lens 2a, and Sakae teaches that the imaging element is the furthest element to the image side of the movable body and to the image side of lens 37, thus in combination the plate roll ring-shaped part and the plate holder ring-shaped part will be located in the second direction with respect to the imaging element.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. USPGPub 2021/0278690 A1 (hereafter Kasahara ‘690) as applied to claims 3 and 4 above, and further in view of Sakae et al. USPGPub 2020/0292841 (hereafter Sakae).
Regarding claims 6 and 14, Kasahara ‘690 teaches the optical unit with a shake correction function according to claim 3 and claim 4, “wherein the movable body comprises an imaging element (paragraph [0036]: “The camera module 2 includes a lens 2a, and an imaging element (not illustrated) disposed on an optical axis L of the lens 2a.”).”
However, Kasahara ‘690 fails to explicitly teach “an imaging element which is disposed in the first direction with respect to the lens and
the plate roll ring-shaped part and the plate holder ring-shaped part are located in the second direction with respect to the imaging element.”
	Sakae teaches (claim 1) “An optical unit (imaging apparatus 100) with a shake correction function (paragraph [0008]: “the functionality of image stabilization”) comprising:
a movable body (movable body 3) comprising a lens (second lens group 37);
a turning support mechanism (roll operation portion 15) structured to turnably support the movable body around an optical axis of the lens (paragraph [0026]: “the lens unit is rotated with respect to the unit holder in the rolling direction to perform image stabilization in the rolling direction”);
a gimbal mechanism (main operation portion 14) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0108]: “The first magnets 25 include vertically positioned pitch magnets 25X for performing image stabilization in the first direction, and horizontally positioned yaw magnets 25Y for performing image stabilization in the second direction” paragraph [0126]: “the unit holder 16 is pivotable with respect to the fixed body 2 in the first direction and the second direction”);
a fixed body (fixed body 2) which supports the movable body through the gimbal mechanism and the turning support mechanism;”
(claims 6 and 14) “wherein the movable body comprises an imaging element (imaging element 35b) which is disposed in the first direction with respect to the lens (see Fig. 5, 35b is one the right-hand-side in a direction of the optical axis of the lens 37)”
Sakae further teaches (paragraph [0138]):  “The element unit 35 is mounted on the lens holder 36 under a state where the imaging element 35b is placed inside the element frame portion 40 of the lens holder 36.”
Thus Kasahara ‘690 teaches the instant claim except for the positioning of the imaging element with respect to the lens.
Sakae teaches an optical unit for shake correction and teaches that the imaging element is inside the movable lens holder on the end furthest to the image side, with the lenses to the object side.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the imaging element on the movable body at a position furthest to the image side as taught by Sakae because Kasahara ‘690 does not explicitly disclose where the imaging element should be positioned and this position will allow the imaging element to capture the image focused by the lens system.
The limitations “the plate roll ring-shaped part and the plate holder ring-shaped part are located in the second direction with respect to the imaging element” are considered to be met in combination as following from the teachings of the prior art, because Kasahara ‘690 teaches the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located surrounding the movable body protruded part, which accommodates the lens 2a, and Sakae teaches that the imaging element is the furthest element to the image side of the movable body and to the image side of lens 37, thus in combination the plate roll ring-shaped part and the plate holder ring-shaped part will be located in the second direction with respect to the imaging element.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. USPGPub 2021/0278691 A1 (hereafter Hatano ‘691) as applied to claims 3 and 4 above, and further in view of Sakae et al. USPGPub 2020/0292841 (hereafter Sakae).
Regarding claims 6 and 14, Hatano ‘691 teaches the optical unit with a shake correction function according to claim 3 and claim 4, “wherein the movable body comprises an imaging element (paragraph [0044]: “The camera module 2 includes a lens 2a, and an imaging element (not illustrated) disposed on an optical axis L of the lens 2a.”).”
However, Hatano ‘691 fails to explicitly teach “an imaging element which is disposed in the first direction with respect to the lens and
the plate roll ring-shaped part and the plate holder ring-shaped part are located in the second direction with respect to the imaging element.”
	Sakae teaches (claim 1) “An optical unit (imaging apparatus 100) with a shake correction function (paragraph [0008]: “the functionality of image stabilization”) comprising:
a movable body (movable body 3) comprising a lens (second lens group 37);
a turning support mechanism (roll operation portion 15) structured to turnably support the movable body around an optical axis of the lens (paragraph [0026]: “the lens unit is rotated with respect to the unit holder in the rolling direction to perform image stabilization in the rolling direction”);
a gimbal mechanism (main operation portion 14) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0108]: “The first magnets 25 include vertically positioned pitch magnets 25X for performing image stabilization in the first direction, and horizontally positioned yaw magnets 25Y for performing image stabilization in the second direction” paragraph [0126]: “the unit holder 16 is pivotable with respect to the fixed body 2 in the first direction and the second direction”);
a fixed body (fixed body 2) which supports the movable body through the gimbal mechanism and the turning support mechanism;”
(claims 6 and 14) “wherein the movable body comprises an imaging element (imaging element 35b) which is disposed in the first direction with respect to the lens (see Fig. 5, 35b is one the right-hand-side in a direction of the optical axis of the lens 37)”
Sakae further teaches (paragraph [0138]):  “The element unit 35 is mounted on the lens holder 36 under a state where the imaging element 35b is placed inside the element frame portion 40 of the lens holder 36.”
Thus Hatano ‘691 teaches the instant claim except for the positioning of the imaging element with respect to the lens.
Sakae teaches an optical unit for shake correction and teaches that the imaging element is inside the movable lens holder on the end furthest to the image side, with the lenses to the object side.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the imaging element on the movable body at a position furthest to the image side as taught by Sakae because Hatano ‘691 does not explicitly disclose where the imaging element should be positioned and this position will allow the imaging element to capture the image focused by the lens system.
The limitations “the plate roll ring-shaped part and the plate holder ring-shaped part are located in the second direction with respect to the imaging element” are considered to be met in combination as following from the teachings of the prior art, because Hatano ‘691 teaches the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located surrounding the movable body protruded part, which accommodates the lens 2a, and Sakae teaches that the imaging element is the furthest element to the image side of the movable body and to the image side of lens 37, thus in combination the plate roll ring-shaped part and the plate holder ring-shaped part will be located in the second direction with respect to the imaging element.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. USPGPub 2021/0278692 A1 (hereafter Kasahara ‘692) as applied to claims 3 and 4 above, and further in view of Sakae et al. USPGPub 2020/0292841 (hereafter Sakae).
Regarding claims 6 and 14, Kasahara ‘692 teaches the optical unit with a shake correction function according to claim 3 and claim 4, “wherein the movable body comprises an imaging element (paragraph [0043]: “The camera module 2 includes a lens 2a, and an imaging element (not illustrated) disposed on an optical axis L of the lens 2a.”).”
However, Kasahara ‘692 fails to explicitly teach “an imaging element which is disposed in the first direction with respect to the lens and
the plate roll ring-shaped part and the plate holder ring-shaped part are located in the second direction with respect to the imaging element.”
	Sakae teaches (claim 1) “An optical unit (imaging apparatus 100) with a shake correction function (paragraph [0008]: “the functionality of image stabilization”) comprising:
a movable body (movable body 3) comprising a lens (second lens group 37);
a turning support mechanism (roll operation portion 15) structured to turnably support the movable body around an optical axis of the lens (paragraph [0026]: “the lens unit is rotated with respect to the unit holder in the rolling direction to perform image stabilization in the rolling direction”);
a gimbal mechanism (main operation portion 14) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0108]: “The first magnets 25 include vertically positioned pitch magnets 25X for performing image stabilization in the first direction, and horizontally positioned yaw magnets 25Y for performing image stabilization in the second direction” paragraph [0126]: “the unit holder 16 is pivotable with respect to the fixed body 2 in the first direction and the second direction”);
a fixed body (fixed body 2) which supports the movable body through the gimbal mechanism and the turning support mechanism;”
(claims 6 and 14) “wherein the movable body comprises an imaging element (imaging element 35b) which is disposed in the first direction with respect to the lens (see Fig. 5, 35b is one the right-hand-side in a direction of the optical axis of the lens 37)”
Sakae further teaches (paragraph [0138]):  “The element unit 35 is mounted on the lens holder 36 under a state where the imaging element 35b is placed inside the element frame portion 40 of the lens holder 36.”
Thus Kasahara ‘692 teaches the instant claim except for the positioning of the imaging element with respect to the lens.
Sakae teaches an optical unit for shake correction and teaches that the imaging element is inside the movable lens holder on the end furthest to the image side, with the lenses to the object side.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the imaging element on the movable body at a position furthest to the image side as taught by Sakae because Kasahara ‘692 does not explicitly disclose where the imaging element should be positioned and this position will allow the imaging element to capture the image focused by the lens system.
The limitations “the plate roll ring-shaped part and the plate holder ring-shaped part are located in the second direction with respect to the imaging element” are considered to be met in combination as following from the teachings of the prior art, because Kasahara ‘692 teaches the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located surrounding the movable body protruded part, which accommodates the lens 2a, and Sakae teaches that the imaging element is the furthest element to the image side of the movable body and to the image side of lens 37, thus in combination the plate roll ring-shaped part and the plate holder ring-shaped part will be located in the second direction with respect to the imaging element.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. USPGPub 2021/0278693 A1 (hereafter Kasahara ‘693) as applied to claims 3 and 4 above, and further in view of Sakae et al. USPGPub 2020/0292841 (hereafter Sakae).
Regarding claims 6 and 14, Kasahara ‘693 teaches the optical unit with a shake correction function according to claim 3 and claim 4, “wherein the movable body comprises an imaging element (paragraph [0042]: “The camera module 2 includes a lens 2a, and an imaging element (not illustrated) disposed on an optical axis L of the lens 2a.”).”
However, Kasahara ‘693 fails to explicitly teach “an imaging element which is disposed in the first direction with respect to the lens and
the plate roll ring-shaped part and the plate holder ring-shaped part are located in the second direction with respect to the imaging element.”
	Sakae teaches (claim 1) “An optical unit (imaging apparatus 100) with a shake correction function (paragraph [0008]: “the functionality of image stabilization”) comprising:
a movable body (movable body 3) comprising a lens (second lens group 37);
a turning support mechanism (roll operation portion 15) structured to turnably support the movable body around an optical axis of the lens (paragraph [0026]: “the lens unit is rotated with respect to the unit holder in the rolling direction to perform image stabilization in the rolling direction”);
a gimbal mechanism (main operation portion 14) structured to turnably support the turning support mechanism around a first axis intersecting the optical axis and turnably support the turning support mechanism around a second axis intersecting the optical axis and the first axis (paragraph [0108]: “The first magnets 25 include vertically positioned pitch magnets 25X for performing image stabilization in the first direction, and horizontally positioned yaw magnets 25Y for performing image stabilization in the second direction” paragraph [0126]: “the unit holder 16 is pivotable with respect to the fixed body 2 in the first direction and the second direction”);
a fixed body (fixed body 2) which supports the movable body through the gimbal mechanism and the turning support mechanism;”
(claims 6 and 14) “wherein the movable body comprises an imaging element (imaging element 35b) which is disposed in the first direction with respect to the lens (see Fig. 5, 35b is one the right-hand-side in a direction of the optical axis of the lens 37)”
Sakae further teaches (paragraph [0138]):  “The element unit 35 is mounted on the lens holder 36 under a state where the imaging element 35b is placed inside the element frame portion 40 of the lens holder 36.”
Thus Kasahara ‘693 teaches the instant claim except for the positioning of the imaging element with respect to the lens.
Sakae teaches an optical unit for shake correction and teaches that the imaging element is inside the movable lens holder on the end furthest to the image side, with the lenses to the object side.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the imaging element on the movable body at a position furthest to the image side as taught by Sakae because Kasahara ‘693 does not explicitly disclose where the imaging element should be positioned and this position will allow the imaging element to capture the image focused by the lens system.
The limitations “the plate roll ring-shaped part and the plate holder ring-shaped part are located in the second direction with respect to the imaging element” are considered to be met in combination as following from the teachings of the prior art, because Kasahara ‘693 teaches the plate roll ring-shaped part (26) and the plate holder ring-shaped part (74) are located surrounding the movable body protruded part, which accommodates the lens 2a, and Sakae teaches that the imaging element is the furthest element to the image side of the movable body and to the image side of lens 37, thus in combination the plate roll ring-shaped part and the plate holder ring-shaped part will be located in the second direction with respect to the imaging element.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara USPGPub 2021/0240000 (hereafter Kasahara ‘000).
Regarding claim 9, Kasahara ‘000 teaches “the optical unit with a shake correction function according to claim 7, wherein 
the gimbal mechanism comprises a second connection mechanism (second connection mechanism 102 with second axis side shaft 104 and second axis side concave curved faces 105) which turnably connects the gimbal frame with the fixed body around the second axis (paragraph [0086]: “The fixed body 23 and the gimbal frame 100 are connected with each other by the second connection mechanism 102 and thus, the gimbal frame 100, the turning support mechanism 21 and the movable body 20 are supported by the fixed body 23 in a turnable state around the second axis “R2””), 
the gimbal frame comprises a pair of second gimbal frame extended parts (second axis side gimbal frame extended parts 108) which are protruded from the gimbal frame main body part to both sides in a direction of the second axis (see e.g. Fig. 3 108 extend from 100 in the direction of second axis R2) and are extended in the first direction (see e.g. Fig. 6, 108 are extended in the first direction towards the image side), 
the fixed body comprises a frame part (case 115) which surrounds the movable body, the turning support mechanism and the gimbal frame from an outer peripheral side (see Fig. 5 and paragraph [0086]: “the movable body 20, the turning support mechanism 21 and the gimbal frame 100 are disposed on an inner side with respect to the case 115”), 
the second connection mechanism comprises:
a second support member (second axis side shaft 104) which is protruded … on the second axis (see e.g. Figs. 4, 6 and 7); and
a second concave curved face (second axis side concave curved faces 105) which is brought into contact with a tip end of the second support member (paragraph [0086]: “the tip end portions of the second axis side shafts 104 are inserted and contacted with the second axis side concave curved faces 105” see Fig. 6) in each of diagonal portions in the direction of the second axis (see positions in e.g. Figs. 4, 6 and 7).”
However, Kasahara ‘000 fails to teach “a second support member which is protruded from each of the pair of the second gimbal frame extended parts to the outer peripheral side …
a second concave curved face … in each of diagonal portions in the direction of the second axis of the frame part.”
Kasahara ‘000 teaches the reverse positions of the second support member being at the diagonal portions of the frame part and the second concave curved face being on the second gimbal frame extended parts. 
It has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). MPEP §2144.04 (VI)(A).
Kasahara ‘000 discloses the claimed invention except for the positions of the second support member and the second concave curved face. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the positions of the second support and the second concave curved face, since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
Regarding claim 10, Kasahara ‘000 teaches “the optical unit with a shake correction function according to claim 3, wherein 
the gimbal mechanism comprises a gimbal frame (gimbal frame 100) and a first connection mechanism (first connection mechanism 101) which turnably connects the plate holder with the gimbal frame around the first axis (paragraph [0069]: “a first connection mechanism 101 which turnably connects the gimbal frame 100 with the plate holder 52 around the first axis “R1”.”), 
the gimbal frame (100) comprises:
a gimbal frame main body part (gimbal frame main body part 106) which is located in the second direction with respect to the turning support mechanism (106 is in the +Z direction relative to turning support mechanism 21 see e.g. Figs. 2 and 8); and
a pair of first gimbal frame extended parts (a pair of first axis side gimbal frame extended parts 107) which are protruded from the gimbal frame main body part to both sides in a direction of the first axis and are extended in the first direction (see Fig. 8 and paragraph [0071]: “a pair of first axis side gimbal frame extended parts 107 which are protruded from the gimbal frame main body part 106 to both sides in the first axis “R1” direction and are extended to the “−Z” direction side”), 
the plate holder comprises a pair of plate holder extended parts (a pair of plate holder extended parts 71) which are protruded from the plate holder ring-shaped part to both sides in the direction of the first axis and are extended in the first direction (paragraph [0058]: “a pair of plate holder extended parts 71 which are protruded from the plate holder ring-shaped part 70 to both sides in the first axis “R1” direction and extended to the “−Z” direction”),
the pair of the first gimbal frame extended parts is located on an outer peripheral side with respect to the movable body (see Fig. 5, 107 are located on an outer peripheral side with respect to the movable body), 
each of the pair of the plate holder extended parts is located between each of the pair of the first gimbal frame extended parts and the movable body (see Fig. 5: 71 is between 107 and 30/31), and
the first connection mechanism comprises:
a first support member (first axis side shaft 103) which is protruded … on the first axis (paragraph [0069]: “first axis side shaft 103 protruded … on the first axis “R1””); and
a first concave curved face (a first axis side concave curved face 80) which … is brought into contact with a tip end of the first support member (see how 103 contacts 80 in Fig. 5 and paragraph [0069]: “a first axis side concave curved face 80 which … is turnably contact with a tip end of the first axis side shaft 103”).”
However, Kasahara ‘000 fails to teach “a first support member which is protruded from each of the pair of the plate holder extended parts to the outer peripheral side … and
a first concave curved face which is provided in each of the pair of the first gimbal frame extended parts.”
Kasahara ‘000 teaches the reverse positions of the first support member and the first concave curved face. 
It has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). MPEP §2144.04 (VI)(A).
Kasahara ‘000 discloses the claimed invention except for the positions of the first support member and the first concave curved face. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the positions of the first support and the first concave curved face, since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
Regarding claim 11, Kasahara ‘000 teaches “the optical unit with a shake correction function according to claim 10, wherein 
the gimbal mechanism comprises a second connection mechanism (second connection mechanism 102 with second axis side shaft 104 and second axis side concave curved faces 105) which turnably connects the gimbal frame with the fixed body around the second axis (paragraph [0086]: “The fixed body 23 and the gimbal frame 100 are connected with each other by the second connection mechanism 102 and thus, the gimbal frame 100, the turning support mechanism 21 and the movable body 20 are supported by the fixed body 23 in a turnable state around the second axis “R2””), 
the gimbal frame comprises a pair of second gimbal frame extended parts (second axis side gimbal frame extended parts 108) which are protruded from the gimbal frame main body part to both sides in a direction of the second axis (see e.g. Fig. 3 108 extend from 100 in the direction of second axis R2) and are extended in the first direction (see e.g. Fig. 6, 108 are extended in the first direction towards the image side), 
the fixed body comprises a frame part (case 115) which surrounds the movable body, the turning support mechanism and the gimbal frame from an outer peripheral side (see Fig. 5 and paragraph [0086]: “the movable body 20, the turning support mechanism 21 and the gimbal frame 100 are disposed on an inner side with respect to the case 115”), 
the second connection mechanism comprises:
a second support member (second axis side shaft 104) which is protruded from each of diagonal portions in the direction of the second axis of the frame part toward a side of the gimbal frame on the second axis (see e.g. Figs. 4, 6 and 7); and
a second concave curved face (second axis side concave curved faces 105) which is provided in each of the pair of the second gimbal frame extended parts (paragraph [0086]: “the second axis side concave curved faces 105 of the second portions 108b of the second axis side gimbal frame extended parts”) and is brought into contact with a tip end of the second support member (paragraph [0086]: “the tip end portions of the second axis side shafts 104 are inserted and contacted with the second axis side concave curved faces 105” see Fig. 6).”
Regarding claim 12, Kasahara ‘000 teaches “the optical unit with a shake correction function according to claim 10, wherein 
the gimbal mechanism comprises a second connection mechanism (second connection mechanism 102 with second axis side shaft 104 and second axis side concave curved faces 105) which turnably connects the gimbal frame with the fixed body around the second axis (paragraph [0086]: “The fixed body 23 and the gimbal frame 100 are connected with each other by the second connection mechanism 102 and thus, the gimbal frame 100, the turning support mechanism 21 and the movable body 20 are supported by the fixed body 23 in a turnable state around the second axis “R2””), 
the gimbal frame comprises a pair of second gimbal frame extended parts (second axis side gimbal frame extended parts 108) which are protruded from the gimbal frame main body part to both sides in a direction of the second axis (see e.g. Fig. 3 108 extend from 100 in the direction of second axis R2) and are extended in the first direction (see e.g. Fig. 6, 108 are extended in the first direction towards the image side), 
the fixed body comprises a frame part (case 115) which surrounds the movable body, the turning support mechanism and the gimbal frame from an outer peripheral side (see Fig. 5 and paragraph [0086]: “the movable body 20, the turning support mechanism 21 and the gimbal frame 100 are disposed on an inner side with respect to the case 115”), 
the second connection mechanism comprises:
a second support member (second axis side shaft 104) which is protruded … on the second axis (see e.g. Figs. 4, 6 and 7); and
a second concave curved face (second axis side concave curved faces 105) which is brought into contact with a tip end of the second support member (paragraph [0086]: “the tip end portions of the second axis side shafts 104 are inserted and contacted with the second axis side concave curved faces 105” see Fig. 6) in each of diagonal portions in the direction of the second axis (see positions in e.g. Figs. 4, 6 and 7).”
However, Kasahara ‘000 fails to teach “a second support member which is protruded from each of the pair of the second gimbal frame extended parts to the outer peripheral side …
a second concave curved face … in each of diagonal portions in the direction of the second axis of the frame part.”
Kasahara ‘000 teaches the reverse positions of the second support member being at the diagonal portions of the frame part and the second concave curved face being on the second gimbal frame extended parts. 
It has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). MPEP §2144.04 (VI)(A).
Kasahara ‘000 discloses the claimed invention except for the positions of the second support member and the second concave curved face. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the positions of the second support and the second concave curved face, since it has been held that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takei USPGPub 2020/0393692 “Optical Unit with Shake Correction Function” PGPub of application 16/894,855, see double patenting rejection above.
Takei USPGPub 2020/0393694, “Optical Unit with Shake Correction Function” PGPub of application 16/894,863, see double patenting rejection above.
Takei USPGPub 2021/0041717 “Optical Unit with Shake Correction Function” PGPub of application 16/988,999, see double patenting rejection above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872